Citation Nr: 1111253	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to December 7, 2005, for a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from December 1996 to June 1997, and from January 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which assigned the effective date noted on the coversheet.

In July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The record raises the issue of entitlement to a temporary total disability evaluation pursuant to a need for convalescence, i.e. 38 C.F.R. § 4.30 (2010), following medical care provided in September 2005 for revision of a traumatic amputation of the foot.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the July 2010 Board remand.

2.  VA received the Veteran's claim in November 2003; and, he was transferred from active duty to the Temporary Disability Retired List in December 2004.

3.  The preponderance of the evidence shows the Veteran's PTSD did not cause total occupational and social impairment prior to December 7, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 7, 2005, for a 100 percent scheduler rating for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Governing Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.
With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later. 3 8 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Analysis

Historically, a December 2004 rating decision granted entitlement to service connection for posttraumatic stress disorder, and assigned an initial 30 percent rating, effective December 16, 2004.  The Veteran appealed.  A February 2005 rating decision granted a 50 percent rating, effective retroactively to December 16, 2004.  A May 2006 rating decision granted the current 100 percent rating, effective December 7, 2005.

The documentation in the claims file shows VA received the Veteran's application for benefits in November 2003, while he was still on active duty.  A November 2004 Department of the Navy letter notes the Veteran was transferred to the Temporary Disability Retired List, effective December 15, 2004.  Therefore, the earliest effective date which may be allowed for the Veteran's initial rating is December 16, 2004, which in fact is the effective date awarded by the RO for his initial rating.  See 38 C.F.R. § 3.400.  In light of these facts, the salient issue to resolve is whether the Veteran's symptoms due to posttraumatic stress disorder met or approximated 100 percent at some point between December 16, 2004 and December 7, 2005.

The scheduler rating criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Global assessment of functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global assessment of functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The preponderance of the evidence of record shows the Veteran's symptoms did not meet or approximate the 100 percent criteria prior to December 2005.  The primary evidence for the period December 2004 to March 2005 are the therapy notes from New Horizon Medical.  The Veteran's primary symptoms were depression, anxiety, and sleep disturbance.  These records do not show evidence that the Veteran reported suicidal or homicidal ideation, or an inability to attend to his activities of daily living.  

In a typewritten December 2004 report, Dr. A noted the Veteran was seeing a psychotherapist weekly, and he was taking Zoloft 50 mg and Sonata 10 mg.  The Veteran presented with severe anxiety, depressed mood, insomnia, and nightmares.  Dr. A also alluded to the Veteran's lower left leg amputation and his repeat hospitalizations, and that the Veteran's social isolation exacerbated his emotional and mental condition.  Dr. A did not assign a global assessment of functioning score.

A December 2004 VA mental health entry notes the Veteran reported he lived alone, and his sister, with whom he had a supportive relationship, had an apartment in the same building.  He reported some difficulty with concentration and memory while studying.  He reported being socially withdrawn because he was self-conscious about missing a limb and he preferred being alone, which was unlike his old self.  The therapist noted feelings of sadness, and that the Veteran was hyperactive to loud noises.  The therapist assessed mild PTSD.

The January 2005 VA examination report notes the Veteran reported frequent and severe symptoms to include nightly insomnia, war nightmares at least three to four times a week, as well as depression and anxiety.  He reported intrusive war memories, and became very upset over war news.  The Veteran noted he had turned down several invitations to attend group and individual therapy, as he tended to isolate and was usually angry and irritable.  The appellant stated that his guard was up at all times, and he had exaggerated startle response.  The Veteran noted his physical and emotional state precluded him from working, but he was enrolled at Pace University for 12 credits, and intended to enroll for another 12 credits for the second semester.  He assessed the quality of his social relationships as poor, as he was too depressed to be around anyone.  His activities were limited to going to school and staying home.  Although the Veteran reported that at times he believed he may have been better off had he died of his wounds, he denied any history of suicide attempts.  He also noted that he had received minimal benefit from his mental health treatment.  The examiner opined the Veteran had significant impairment in his interpersonal, recreational, and occupational, functioning, though he was doing well in school.  He had to drop one course after missing a month of classes secondary to surgeries related to his physical battle injuries.

Mental status examination revealed the Veteran to have poor attention and concentration, and the examiner noted he was distracted.  He gave minimal responses, had a flat affect, and avoided eye contact.  He denied suicidal and homicidal ideation.  He reported that he required more time to attend to his activities of daily living due to needing more time to bathe and a new prosthesis on his left foot.  He was oriented times three, but exhibited a short-term memory loss.  Long term memory was intact.  The Veteran reported hypervigilance, such as constantly checking the security of his environment.  The rate and flow of his speech was slow and flat, with a flat affect-but it remained relevant and logical.  The examiner noted that the Veteran was depressed and had minimal responses.  He reported constant anxiety and panic attacks at least two to three times a week that lasted from five to ten minutes.  He also noted that he tired easily because of his sleep impairment.  While noting the Veteran's functioning had decreased, the examiner assigned a global assessment of functioning score of 50.

While the examination report shows the Veteran's impairment to be significant, the Board finds they fall short of the criteria for the 100 percent rating.  38 C.F.R. § 4.7.  Although the Veteran was functioning at a reduced level of efficiency, his symptoms due to posttraumatic stress disorder alone had not totally deprived him of that capacity.  Indeed, it is significant that the Veteran was attending university and attempting to earn 12 college credits.  The other evidence of record convinces the Board the Veteran did not meet or approximate a 100 percent rating.

A January 2005 VA medical entry related to the Veteran's physical injuries notes his mental status was within normal limits.  As indicated earlier, the Veteran was enrolled in Pace University.  A January 2005 memorandum in the VA Vocational, Rehabilitation, and Counseling file notes his grades were excellent.  (All A's and B's.)  

In a March 2005 letter, Dr. A again noted the Veteran was still unable to work due to the symptoms of his condition, which he listed as anxiety, depressed effect, flashbacks, and nightmares.  As a result, Dr. A noted he strongly recommended that the Veteran not engage in any work-related activities.  VA records, however, again indicated the Veteran was functioning at a better than totally impaired level.

A May 2005 VA outpatient note indicates the Veteran's mood was good, and he reported his health was good.  The Vocational file notes the Veteran had withdrawn from summer school due to a family emergency in Israel-his grandmother was dying.   The Board notes the September 2005 Pace University letter to the effect the Veteran had dropped all of his classes, but there is evidence it was not related to his mental health status.  The Vocational file notes the Veteran required additional surgery related to his lower extremity wound, and his recovery would preclude class attendance.  Further, a September 2005 note indicates the Veteran reported his mental health therapy was going well, and an October 2005 VA orthopedic entry notes the Veteran exhibited a decrease in the signs and symptoms of anxiety.  

By December 2005 it is clear the severity of the Veteran's symptomatology had increased significantly, as noted in the December 2005 letter of a VA social worker.  The May 2006 rating decision granted a 100 percent rating, effective the day after the date of the VA social worker's letter, i.e., December 7, 2006.

The Board notes that the Veteran would not have been approved for his course of study under a VA Vocational and Rehabilitation plan had he not been deemed capable of obtaining and maintaining gainful employment.  He successfully pursued his course of study until December 2005, at which time it was evident that posttraumatic stress disorder precluded substantially gainful employment.  The Board also notes that while the Veteran was granted a 100 percent rating as of December 2005, there still was no evidence his posttraumatic stress disorder symptoms had produced total impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Therefore, the Board finds the preponderance of the evidence shows the Veteran's symptomatology did not meet or approximate a 100 percent rating prior to December 7, 2005.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an effective date prior to December 7, 2005, for a 100 percent schedular evaluation for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


